971 So. 2d 962 (2007)
James Earl LANG, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-0407.
District Court of Appeal of Florida, First District.
December 31, 2007.
Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The revocation of appellant's community control as well as the sentence imposed upon revocation are affirmed. However, this cause is remanded for entry of a corrected revocation order reflecting that appellant did not enter a no contest plea but instead contested the charges made in the affidavit of violation of community control.
VAN NORTWICK, LEWIS, and THOMAS, JJ., concur.